RUBY TUESDAY, INC. 2 ARTICLE I. INTRODUCTION 1.1.Purpose. The purpose of this Plan is to enable Ruby Tuesday, Inc. (the “Company”) to recruit and retain highly qualified eligible executives, provide incentives to such individuals to attain the goals of the Company and its Affiliates (as defined below) and provide such executives with incentive compensation based on the performance of the Company consistent with the overall goal of enhancing shareholder value. The Plan is designed with the intent that the incentive awards paid hereunder to eligible participants be fully deductible without regard to the deductibility limitations provided under Section 162(m) of the Code (as defined below). This Plan is meant to supersede in its entirety the Ruby Tuesday, Inc. 2010 Executive Incentive Compensation Plan (the “Prior Plan”) effective as of the Company’s 2016 fiscal year; provided, however, that the adoption of this Plan shall not affect incentive compensation awards for the Company’s 2015 fiscal year previously established under the Prior Plan. 1.2.Description. This Plan is the means by which the Committee (as defined below) shall determine incentive awards and implement awards for participating employees hereunder. ARTICLE II. DEFINITIONS As used in this Plan, the following terms shall have the following meanings: “Affiliate” means (a) an entity that directly or through one or more intermediaries is controlled by the Company, and (b) any entity in which the Company has a significant ownership interest, as determined by the Company. “Average Base Compensation” means the average annual base salary paid to a Participant over a Performance Period, exclusive of bonus and other incentive compensation, commissions, fringe benefits, employee benefits, expense allowances (nonaccountable or otherwise) and other nonrecurring forms of remuneration. “Board” means the Board of Directors of the Company. “Code” means the Internal Revenue Code of 1986, as amended, and the rules and regulations promulgated thereunder. “Committee” means the Compensation Committee of the Board, which shall consist of two or more members of the Board of Directors of the Company, each of whom shall be an “outside director” within the meaning of Code Section 162(m); provided, however, that, if the Compensation Committee of the Board is not comprised solely of members who are “outside directors”, the term “Committee” shall mean the subcommittee of the Compensation Committee established by the Compensation Committee and comprised of two or more members of the Compensation Committee, each of whom shall be an “outside director” within the meaning of Code Section 162(m). “Eligible Employee” means each employee of the Company holding a position of Senior Vice President or above as indicated by its organizational chart.No employees of an Affiliate shall be eligible for the Plan. “Executive Compensation Clawback Policy” means the policy then maintained by the Company, as the same may be amended from time to time following its adoption by the Board, pursuant to which the Company may withhold and forfeit compensation otherwise payable or seek recovery of compensation previously paid, as the case may be, in situations involving accounting restatements where the amount of compensation to be paid was based, in whole or inpart, on erroneous financial data or in other circumstances as the Executive Compensation Clawback Policy may identify from time to time. “Incentive Award” means an award payable with respect to a Performance Period determined in accordance with Article V hereof. “Participant” means any Eligible Employee for the Performance Period(s) as to which he or she is eligible to receive an Incentive Award, as designated by the Committee. “Performance Measures” means the measurable performance objectives, if any, established by the Committee for a Performance Period that are to be achieved with respect to an Incentive Award granted to a Participant under the Plan.Performance Measures may be described in terms of (i) Company-wide objectives, (ii) objectives that are related to performance of the division, department or function within the Company or an Affiliate in which the Participant receiving the Incentive Award is employed or on which the Participant’s efforts have the most influence, (iii) performance solely in relation to objectives achieved during the Performance Period or as compared to past performance periods, and/or (iv)performance relative to the performance by a company or group of companies selected by the Committee with respect to one or more Performance Measures established by the Committee. The Performance Measure(s) established by the Committee under an objective formula for any Performance Period under the Plan will consist of one or more of the following criteria: Cash flow Retention of Company team members Earnings before interest and taxes and in general or in any specific category or before depreciation and amortization level of employment (EBITDA) Earnings before interest, depreciation Earnings per share (EPS) and amortization (EBIDA) Net operating profit after taxes Earnings before interest and taxes -2- (NOPAT) (EBIT) Return on net assets (RONA) Earnings before interest, taxes, Return on assets (ROA) depreciation, amortization and rent Return on equity (ROE) (EBITDAR) Return on invested capital (ROIC) Company, franchise or system Company, franchise or system same restaurant growth in number of new restaurant sales (SRS) restaurants Company, franchise or system traffic Average restaurant volume growth growth (Guest Count Growth) Fixed charge coverage ratio Market share or related strength of Sales and earnings performance brand measures related to consumer Total shareholder return perception, including but not limited General and administrative costs (as a to brand relevance and guest percentage of net sales or flat dollar satisfaction, in each case based on amount) objective data such as guest or market Consolidated net income surveys Management of capital or operating Economic Value Added (dollar spread expenditures between return on capital and cost of Appreciation of stock price capital) (EVA) Market value added (Company market Gross revenues value less total capital employed) Operating income Debt levels, either alone or as a Operating cash flow percentage of any other Performance Revenue, less cost of merchandise,
